in sec_3 ea tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb uniform issue list t ee p’ la t2 xxxxxkxkxkxx xkxxkxkkxxkx xxkkxkxkxkkkx legend taxpayer a xxxxxxxxkk financial_institution m xxxxxxxxxx xxxxxxkkkxkx financial advisor t xkxxxxkkxkxx ira x xxxxkxxkxxkx xxxxkxxxxxk account g xxxkxxkkkxxk amount s xxxkxxxxkxxxx date xxxxkxxkxxkx dear xxxxxxxxxx this is in response to your letter dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your ruling_request taxpayer a age represents that he erroneously received a distribution from ira x held by financial_institution m totaling amount s taxpayer a asserts that his failure rollover of amount s within the 60-day period to accomplish a kxxxxxkxxkkxxk 201221v03 prescribed by sec_408 of the code was due to the fact that he was unaware that amount s had been distributed from ira x he represents that due to an error by an employee of financial_institution m amount s was distributed from ira x instead of account g taxpayer a represents that amount s remains in account g taxpayer a is the owner of ira x and account g at financial_institution m in mid taxpayer a contacted financial advisor t at financial_institution m and indicated that he would like to withdraw amount s from account g on date financial advisor t improperly processed the withdrawal request and amount s was withdrawn from ira x instead of account g documentation from individual a senior counsel at financial_institution m admits that financial advisor t erred in processing the distribution from ira x instead of account g as requested by taxpayer a taxpayer a became aware of the improper distribution in january of when he received the form 1099-r for from the internal_revenue_service the service upon learning of the improper distribution taxpayer a discussed the situation with financial advisor t and other employees at financial_institution m they determined that the funds could not be rolled back into an ira account because the sixty day rollover period had passed based upon the above facts and representations taxpayer a now requests that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is in gross_income determined without regard to sec_408 of the code includible xxxxxxxxxx sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 failure to waive sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code such requirement would against equity be revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred inability to complete a rollover due to death disability the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to the fact that he was the information and unaware that amount s had been distributed from ira x documentation consistent his representation that due to an error by an employee of financial_institution m amount s was distributed from ira x instead of account g taxpayer a submitted also with are by therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount s from ira x taxpayer a is granted a period of days from the issuance of this provided all other requirements of sec_408 of the code except for the 60-day rollover to contribute amount s rollover ira ruling into a xxxxxxxxxkx requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras pursuant to sec_408 of the code no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling please contact xxxxxxxxx xx id at _ _ please address all correspondence to xxxxxxxxxx sincerely yours wo te oz cece ja donzéll h littlejohn manager employee_plans technical group enclosures notice of intention to disclose copy of deleted ruling letter cc xxxxxxxxxx
